DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2, 8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GALLOWAY et al. (US 20200045264 A1)(GALLOWAY). in view of HUANG (US 20190387214 A1).
	Regarding claim 1, GALLOWAY discloses a method for displaying a screen, executed by a first client, and comprising:
	displaying a first screen corresponding to a first video stream, wherein the first screen is also displayed on a second client associated with the first client;
	[0031] and fig. 1 for the application 105 is generally embeddable in a text-based application 123 at each of the devices 111, 112, the text-based application 123 including a region for rendering the embeddable video chat application 105. The text-based application 123 generally comprises an application which is not inherently enabled for video chat and which may include, but is not limited to, one or more of a non-video application; a non-video chat application; a text chat application; a browser for rendering a webpage; and the like. Rather, the text-based application 123 may be configured to provide a combination of text and graphic. The text-based application 123 may be a component of the browser application and/or a webpage rendered by the browser application.
	acquiring an operation instruction for the first screen, and sending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client, and the second server is configured to acquire the first target video stream in response to the operation instruction; and
	Fig. 4 for step 402 [0053]-[0056] At a block 402, the controller 220 receives, from a first device (e.g. the first device 111), a request for the embeddable video chat application 105. For example, the user 121 of the first device 111 may interact with the text-based application 123 at the first device 111 to request the embeddable video chat application 105, as described in more detail below. The request may include a network address of the embeddable video chat application 105 as stored at the memory 103 and/or the memory 222.
	receiving the first target video stream from the first server, and displaying a first target screen corresponding to the first target video stream on the first client, wherein the first target screen is also displayed on the second client.
	Fig. 4 for steps 404 and 406 [0057] At a block 404, the controller 220 provides, to the first device 111, the embeddable video chat application 105 as identified by an identifier. In some examples, the identifier is received with the request at the block 402, for example as a parameter of the network address. In other examples, the identifier is generated by the controller 220. In yet further examples the identifier is generated by the controller 220 and provided to the first device 111 and/or the text-based application 123 prior to receiving the request at the block 402, for example as embedded in a webpage, and the like. In general, the identifier identifies an instance of the embeddable video chat application 105, for example an instance of the embeddable video chat application 105 to be embedded in the text-based application 123 at the first device 111.
	[0058] At a block 404, the controller 220 provides, to a second device (e.g. the second device 112), the embeddable video chat application 105 also identified by the identifier; hence the identifier identifies each instance of the embeddable video chat application 105 embedded in the text-based application 123 at each of the device 111, 112. In particular, the embeddable video chat application 105 (each identified by the identifier) is respectively embedded in a respective text-based application 123 at each of the first device 111 and the second device 112, the respective text-based application 123 including a region for rendering the embeddable video chat application 105 at a display device, the embeddable video chat application 105 identified at each of the first device 111 and the second device 112 using the identifier to initiate a video communication session therebetween.
	[0059] The first server 101 may push the embeddable video chat application 105 to the second device 112 with the identifier. Alternately, the second device 112 may already have downloaded the embeddable video chat application 105 in a respective instance of the text-based application 123 and, at the block 404, the controller 220 may first provide the embeddable video chat application 105 to the second device 112, and then later provide the identifier to the second device 112 for association with the previously received identifier. In particular, the block 404 may be implemented in a two-step process in which the embeddable video chat application 105 is first provided to the second device 112 (e.g. before one or more of the block 402 and the block 404 occurs) and the identifier may be later provided to the second device 112 after the request is received at the block 402 and the embeddable video chat application 105 provided to the first device 111 and associated with the identifier.
	However, GALLOWAY fails to disclose sending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client,
	in the same field of endeavor, HUANG discloses sending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client,
	Fig. 6 for steps 1-8
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method for transmitting a panoramic video as disclosed by HUANG  to the method for transmitting video to different terminals as disclosed by GALLOWAY in order to detect a change in a viewing angle of a user and  requesting the server for acquiring a second panoramic video file or an auxiliary FOV video file of the first panoramic video file.

	Regarding claim 2, GALLOWAY discloses the method according to claim 1, further comprising:
	receiving the first video stream from the first server, wherein the first video stream is acquired by the first server from the second server, and the first server is further configured to send the first video stream to the second client.
	[0034] Alternatively, the text-based application 123 may comprise a text chat application and the region for rendering the embeddable video chat application 105 may be defined by a network address received as text in the text chat application, the network address used to retrieve the embeddable video chat application 105 from the first server 101, the identifier comprising a parameter of the network address. For example, the text chat application may be a text chat application downloaded in a webpage (e.g. as component of the webpage), the text chat application for communicating with a customer service representative, and the like, the region for rendering the embeddable video chat application 105 may be in the webpage and used to download the embeddable video chat application 105 to initiate a video communication session during a text chat session.

	Regarding claim 8, GALLOWAY discloses a method for displaying a screen, applicable to a first server, and comprising:
	receiving a first video stream from a second server, and sending the first video stream to a first client and a second client, wherein the second client is associated with the first client;
	[0031] and fig. 1 for the application 105 is generally embeddable in a text-based application 123 at each of the devices 111, 112, the text-based application 123 including a region for rendering the embeddable video chat application 105. The text-based application 123 generally comprises an application which is not inherently enabled for video chat and which may include, but is not limited to, one or more of a non-video application; a non-video chat application; a text chat application; a browser for rendering a webpage; and the like. Rather, the text-based application 123 may be configured to provide a combination of text and graphic. The text-based application 123 may be a component of the browser application and/or a webpage rendered by the browser application.
	receiving an operation instruction for a first screen from a first client, and sending the operation instruction to the second server, wherein the first screen is corresponding to the first video stream, and the second server is configured to acquire a first target video stream by updating the first video stream in response to the operation instruction; and
Fig. 4 for step 402 [0053]-[0056] At a block 402, the controller 220 receives, from a first device (e.g. the first device 111), a request for the embeddable video chat application 105. For example, the user 121 of the first device 111 may interact with the text-based application 123 at the first device 111 to request the embeddable video chat application 105, as described in more detail below. The request may include a network address of the embeddable video chat application 105 as stored at the memory 103 and/or the memory 222.
	receiving the first target video stream from the second server, and sending the first target video stream to the first client and the second client.
	Fig. 4 for steps 404 and 406 [0057] At a block 404, the controller 220 provides, to the first device 111, the embeddable video chat application 105 as identified by an identifier. In some examples, the identifier is received with the request at the block 402, for example as a parameter of the network address. In other examples, the identifier is generated by the controller 220. In yet further examples the identifier is generated by the controller 220 and provided to the first device 111 and/or the text-based application 123 prior to receiving the request at the block 402, for example as embedded in a webpage, and the like. In general, the identifier identifies an instance of the embeddable video chat application 105, for example an instance of the embeddable video chat application 105 to be embedded in the text-based application 123 at the first device 111.
	[0058] At a block 404, the controller 220 provides, to a second device (e.g. the second device 112), the embeddable video chat application 105 also identified by the identifier; hence the identifier identifies each instance of the embeddable video chat application 105 embedded in the text-based application 123 at each of the device 111, 112. In particular, the embeddable video chat application 105 (each identified by the identifier) is respectively embedded in a respective text-based application 123 at each of the first device 111 and the second device 112, the respective text-based application 123 including a region for rendering the embeddable video chat application 105 at a display device, the embeddable video chat application 105 identified at each of the first device 111 and the second device 112 using the identifier to initiate a video communication session therebetween.
	[0059] The first server 101 may push the embeddable video chat application 105 to the second device 112 with the identifier. Alternately, the second device 112 may already have downloaded the embeddable video chat application 105 in a respective instance of the text-based application 123 and, at the block 404, the controller 220 may first provide the embeddable video chat application 105 to the second device 112, and then later provide the identifier to the second device 112 for association with the previously received identifier. In particular, the block 404 may be implemented in a two-step process in which the embeddable video chat application 105 is first provided to the second device 112 (e.g. before one or more of the block 402 and the block 404 occurs) and the identifier may be later provided to the second device 112 after the request is received at the block 402 and the embeddable video chat application 105 provided to the first device 111 and associated with the identifier.
	However, GALLOWAY fails to disclose the second server is configured to acquire a first target video stream by updating the first video stream in response to the operation instruction
	in the same field of endeavor, HUANG discloses the second server is configured to acquire a first target video stream by updating the first video stream in response to the operation instruction
	Fig. 6 for steps 1-8
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method for transmitting a panoramic video as disclosed by HUANG  to the method for transmitting video to different terminals as disclosed by GALLOWAY in order to detect a change in a viewing angle of a user and  requesting the server for acquiring a second panoramic video file or an auxiliary FOV video file of the first panoramic video file.

	Regarding claim 14, GALLOWAY discloses a electronic device, comprising:
	a processor; and 
	Figs 2 and 3 
	a memory configured to store one or more instructions executable by the processor;
	Figs 2 and 3 
	wherein the processor, when loading and executing the one or more instructions, is caused to perform:
	displaying a first screen corresponding to a first video stream on a first client, wherein the first screen is also displayed on a second client associated with the first client;
	[0031] and fig. 1 for the application 105 is generally embeddable in a text-based application 123 at each of the devices 111, 112, the text-based application 123 including a region for rendering the embeddable video chat application 105. The text-based application 123 generally comprises an application which is not inherently enabled for video chat and which may include, but is not limited to, one or more of a non-video application; a non-video chat application; a text chat application; a browser for rendering a webpage; and the like. Rather, the text-based application 123 may be configured to provide a combination of text and graphic. The text-based application 123 may be a component of the browser application and/or a webpage rendered by the browser application.
	acquiring an operation instruction for the first screen, and sending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client, and the second server is configured to acquire the first target video stream in response to the operation instruction; and
	Fig. 4 for step 402 [0053]-[0056] At a block 402, the controller 220 receives, from a first device (e.g. the first device 111), a request for the embeddable video chat application 105. For example, the user 121 of the first device 111 may interact with the text-based application 123 at the first device 111 to request the embeddable video chat application 105, as described in more detail below. The request may include a network address of the embeddable video chat application 105 as stored at the memory 103 and/or the memory 222.
	receiving the first target video stream from the first server, and displaying a first target screen corresponding to the first target video stream on the first client, wherein the first target screen is also displayed on the second client.
	Fig. 4 for steps 404 and 406 [0057] At a block 404, the controller 220 provides, to the first device 111, the embeddable video chat application 105 as identified by an identifier. In some examples, the identifier is received with the request at the block 402, for example as a parameter of the network address. In other examples, the identifier is generated by the controller 220. In yet further examples the identifier is generated by the controller 220 and provided to the first device 111 and/or the text-based application 123 prior to receiving the request at the block 402, for example as embedded in a webpage, and the like. In general, the identifier identifies an instance of the embeddable video chat application 105, for example an instance of the embeddable video chat application 105 to be embedded in the text-based application 123 at the first device 111.
	[0058] At a block 404, the controller 220 provides, to a second device (e.g. the second device 112), the embeddable video chat application 105 also identified by the identifier; hence the identifier identifies each instance of the embeddable video chat application 105 embedded in the text-based application 123 at each of the device 111, 112. In particular, the embeddable video chat application 105 (each identified by the identifier) is respectively embedded in a respective text-based application 123 at each of the first device 111 and the second device 112, the respective text-based application 123 including a region for rendering the embeddable video chat application 105 at a display device, the embeddable video chat application 105 identified at each of the first device 111 and the second device 112 using the identifier to initiate a video communication session therebetween.
	[0059] The first server 101 may push the embeddable video chat application 105 to the second device 112 with the identifier. Alternately, the second device 112 may already have downloaded the embeddable video chat application 105 in a respective instance of the text-based application 123 and, at the block 404, the controller 220 may first provide the embeddable video chat application 105 to the second device 112, and then later provide the identifier to the second device 112 for association with the previously received identifier. In particular, the block 404 may be implemented in a two-step process in which the embeddable video chat application 105 is first provided to the second device 112 (e.g. before one or more of the block 402 and the block 404 occurs) and the identifier may be later provided to the second device 112 after the request is received at the block 402 and the embeddable video chat application 105 provided to the first device 111 and associated with the identifier.
	However, GALLOWAY fails to disclose ending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client,
	in the same field of endeavor, HUANG discloses ending the operation instruction to a first server, wherein the first server is configured to send the operation instruction to a second server, receive a first target video stream from the second server, and send the first target video stream to the first client and the second client,
	Fig. 6 for steps 1-8
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method for transmitting a panoramic video as disclosed by HUANG  to the method for transmitting video to different terminals as disclosed by GALLOWAY in order to detect a change in a viewing angle of a user and  requesting the server for acquiring a second panoramic video file or an auxiliary FOV video file of the first panoramic video file.

		Regarding claim 15, GALLOWAY discloses the electronic device according to claim 14, wherein the processor, when loading and executing the one or more instructions, is further caused to perform:
	receiving the first video stream from the first server, wherein the first video stream is acquired by the first server from the second server, and the first server is further configured to send the first video stream to the second client.
	[0034] Alternatively, the text-based application 123 may comprise a text chat application and the region for rendering the embeddable video chat application 105 may be defined by a network address received as text in the text chat application, the network address used to retrieve the embeddable video chat application 105 from the first server 101, the identifier comprising a parameter of the network address. For example, the text chat application may be a text chat application downloaded in a webpage (e.g. as component of the webpage), the text chat application for communicating with a customer service representative, and the like, the region for rendering the embeddable video chat application 105 may be in the webpage and used to download the embeddable video chat application 105 to initiate a video communication session during a text chat session.



Allowable Subject Matter
Claims 3-7, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422